United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.L., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Vienna, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0306
Issued: April 25, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On November 23, 2016 appellant filed a timely appeal from a June 17, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant sustained a recurrence of a medical condition on
October 19, 2014 causally related to his July 29, 2012 employment injury.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. The Board’s jurisdiction however is
limited to reviewing the evidence that was before OWCP at the time of its final decision. Therefore, this additional
evidence cannot be considered by the Board. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On July 30, 2012 appellant, then a 29-year-old air traffic control specialist, filed a
traumatic injury claim (Form CA-1) alleging that on July 29, 2012 he injured his low back and
buttocks when he fell to the floor after attempting to sit in a chair that had been moved. He
obtained medical treatment on July 29 and 30, 2012 and returned to his usual employment
without restrictions on August 3, 2012.
Appellant, on October 20, 2014, filed a claim for a recurrence (Form CA-2a) alleging that
he experienced a recurrence of the need for medical treatment on October 19, 2014 due to his
July 29, 2012 work injury. He did not stop work.
By letter dated November 13, 2014, OWCP advised appellant that it had paid a limited
amount of medical expenses without formally adjudicating his claim as his injury appeared
minor and resulted in little or no time lost from work. It had now adjudicated his claim and
accepted that he sustained a back contusion.
In another letter dated November 13, 2014, OWCP informed appellant of the definition
of a recurrence of disability and a recurrence of a medical condition and requested that he submit
additional factual and medical information, including a detailed report from his attending
physician explaining why appellant’s current condition resulted from his accepted work injury.
In a report dated November 17, 2014, Dr. Koshy Oommen, a Board-certified internist,
evaluated appellant for pain in his middle and lower back radiating into the right thigh. He noted
that appellant had a history of a fall at work two years earlier. Dr. Oommen diagnosed back pain
and radiculopathy and referred appellant for diagnostic studies.
A magnetic resonance imaging (MRI) scan of the lumbar spine dated December 1, 2014
revealed degenerative disc disease with mild disc bulges at L2-3, L3-4, and L5-S1 with bilateral
neural foraminal narrowing at L2-3 and L3-4 and facet hypertrophy and foraminal narrowing at
L5-S1.
Appellant, on December 12, 2014, related that he had experienced pain in his lower and
upper back over the past year that had progressively worsened. He performed his usual
employment after his July 29, 2012 work injury. Appellant advised that he had experienced no
other injuries.
Dr. Oommen, in a report dated December 12, 2014, indicated that he began treating
appellant on November 17, 2014 for low back pain. He related, “At the visit, [appellant]
reported to me that he sustained an injury caused by a coworker pulling a chair out from
underneath him approximately two years ago.” Dr. Oommen diagnosed back pain with
radiculopathy and noted that a lumbar spine MRI scan showed a disc bulge and facet arthropathy
at L5-S1. He advised that appellant had a temporary disability that resulted from “his original
injury.”
By decision dated January 21, 2015, OWCP found that appellant had not established a
recurrence of a medical condition beginning October 2014 causally related to his accepted work
injury. It determined that his factual statement was not sufficiently detailed and that he had not
2

submitted rationalized medical evidence supporting that his current condition of degenerative
disc disease resulted from the July 29, 2012 employment injury.
In progress reports dated December 12, 2014 and January 13, 2015, Dr. Oommen
provided examination findings and diagnosed low back pain and back pain.
On April 7, 2015 Dr. Oommen discussed appellant’s complaints of pain in the thoracic
and lumbar spine at the time of his December 12, 2014 and January 13, 2015 evaluations. He
noted that a prior MRI scan showed degenerative disc disease, but that appellant was
“asymptomatic until the point of injury at work (according to [appellant]). The pain is consistent
from the date of injury to present.”
On April 23, 2015 appellant requested reconsideration.
By decision dated July 7, 2015, OWCP denied modification of its January 21, 2015
decision. It found that the medical evidence of record was insufficient to show either that
appellant required medical care as a result of his work injury or that his current condition was
due to his accepted employment injury.
In a report dated October 20, 2015, Dr. Vince S. Hume, an osteopath, diagnosed low back
pain, left-sided low back pain without sciatica, and lumbar radiculopathy. He related,
“[Appellant’s] mechanism of injury from having his chair pulled out from under him and him
falling on his buttock region is consistent with his pain and symptoms. He was completely
asymptomatic before the fall. [Appellant] does not have a pinched nerve[;] however, the injury
could have aggravated it.” Dr. Hume referred appellant for physical therapy.
On November 9, 2015 appellant requested reconsideration.
By decision dated January 27, 2016, OWCP denied modification of the July 7, 2015
decision. It found that the medical evidence did not explain why appellant had symptoms two
years after the work injury.
Dr. Hume, in a report dated March 18, 2016, noted that he initially evaluated appellant in
October 2015 for symptoms of pain in his lower back beginning a year earlier when he had a
chair pulled out from under him at work and he fell on his buttocks. He discussed appellant’s
complaints of pain and intermittent paresthesias in his left buttocks and bilateral lower
extremities. Dr. Hume advised that diagnostic studies showed L4-5 and L5-S1 degenerative disc
disease. He related, “There is no nerve root impingement; however, the disc itself was very
likely inflamed by [appellant’s] injury that would result in pain and paresthesias in the lower
extremities.” Dr. Hume noted that a computerized tomography scan showed slight L5-S1
spondylolisthesis which could contribute to appellant’s bulging discs and pain. He advised,
“[Appellant’s] symptoms are very typical of this type of injury. Intermittent paresthesias and
pain are very common in a lumbar radiculopathy. The mechanism of injury is consistent with
image findings.” Dr. Hume opined that it was rare for an individual of appellant’s age to have
“degenerative changes like this without a precipitating trauma.”

3

In a decision dated June 17, 2016, OWCP denied modification of its January 27, 2016
decision. It found that Dr. Hume relied upon an inaccurate date of injury and did not support his
opinion with sufficient rationale.
On appeal appellant contends that each of his physicians found that his condition was
related to his work injury and asserts that OWCP was trying to disprove his claim.
LEGAL PRECEDENT
Recurrence of medical condition means a documented need for further medical treatment
after release from treatment for the accepted condition or injury when there is no accompanying
work stoppage. Continuous treatment for the original condition or injury is not considered a
need for further medical treatment after release from treatment, nor is an examination without
treatment.3
If a claim for recurrence of medical condition is made more than 90 days after release
from medical care, a claimant is responsible for submitting a medical report supporting a causal
relationship between the employee’s current condition and the original injury in order to meet his
burden.4
An employee has the burden of proof to establish that he sustained a recurrence of a
medical condition that is causally related to his accepted employment injury. To meet this
burden, the employee must submit medical evidence from a physician who, on the basis of a
complete and accurate factual and medical history, supports that the condition is causally related
and supports the conclusion with sound medical rationale.5
ANALYSIS
OWCP accepted that appellant sustained a back contusion on July 29, 2012 in the
performance of duty. Appellant returned to work without limitations on August 3, 2012. The
issue is whether he has established a recurrence of a medical condition on or after October 19,
2014 due to his accepted employment injury.
Appellant last sought treatment for his back contusion on July 30, 2012. As more than 90
days has elapsed from his last medical treatment, he has the burden to submit a reasoned medical
opinion establishing that the additional medical treatment was causally related to an objective
worsening of the accepted condition without intervening cause.6

3

20 C.F.R. § 10.5(y).

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.4(b) (June 2013); see also
J.M., Docket No. 09-2041 (issued May 6, 2010).
5

See K.T., Docket No. 15-1758 (issued May 24, 2016).

6

See supra note 4; see also id.

4

On April 7, 2015 Dr. Oommen discussed his evaluations of appellant for thoracic and
lumbar back pain on December 12, 2014 and January 13, 2015. He advised that the MRI scan
study revealed degenerative disc disease. Dr. Oommen noted that appellant was asymptomatic
prior to work injury and had consistent pain subsequent to the injury. On December 12, 2014 he
indicated that appellant experienced an injury around two years ago when a coworker pulled a
chair from under him. Dr. Oommen diagnosed back pain with radiculopathy. He noted that a
lumbar MRI scan showed a disc bulge and facet arthropathy at L5-S1. Dr. Oommen opined that
appellant had disability due to the original injury. OWCP, however, has not accepted
degenerative disc disease, radiculopathy, a disc bulge, or L5-S1 facet arthropathy as employment
related. Where appellant claims that a condition not accepted or approved by OWCP was due to
his employment injury, he bears the burden of proof to establish that the condition is causally
related to the employment injury through the submission of rationalized medical evidence.7
Furthermore, a medical opinion that a condition is causally related to an employment injury
because the employee was asymptomatic before the injury, but symptomatic after it is
insufficient, without supporting rationale, to establish causal relationship.8 Dr. Oommen did not
provide any rationale for appellant’s opinion that the work injury caused any of the diagnosed
condition. Medical conclusions unsupported by rationale are of little probative value.9
Dr. Oommen, on November 17, 2014, discussed appellant’s complaints of middle and
low back pain radiating into his right thigh. He obtained a history of a fall at work two years
earlier and he noted diagnoses. Dr. Oommen, however, did not specifically address the cause of
the diagnosed condition. Likewise, his progress reports on December 12, 2014 and January 13,
2015 did not address causation. The Board has held that medical evidence that does not offer
any opinion regarding the cause of an employee’s condition is of diminished probative value on
the issue of causal relationship.10
On March 18, 2016 Dr. Hume discussed appellant’s history of low back pain beginning
one year earlier when he fell on his buttocks after a chair was pulled out from underneath him at
work. He found that appellant also had symptoms of intermittent pain and paresthesias in his left
buttocks and both legs. Dr. Hume offered diagnoses that included L4-5 and L5-S1 degenerative
disc disease and opined that the disc was “very likely inflamed by [appellant’s] injury” causing
lower extremity pain and paresthesias. He advised that the mechanism of injury was consistent
with diagnostic studies, noting that it was unusual at appellant’s age to have degeneration
without an inciting traumatic event. On October 20, 2015 Dr. Hume diagnosed low back pain,
left-sided low back pain without sciatica, and lumbar radiculopathy. He determined that the
mechanism of injury, that of a chair being pulled out from under appellant resulting in his falling
on his buttocks, was consistent with his symptoms, noting that he was “asymptomatic before the
fall.” As noted, OWCP has not accepted any condition other than a back contusion as
employment related. Also, as explained, an opinion that a condition is causally related because
7

JaJa K. Asaramo, 55 ECAB 200, 204 (2004).

8

Cleopatra McDougal-Saddler, 47 ECAB 480 (1996).

9

Willa M. Frazier, 55 ECAB 379 (2004); Jimmy H. Duckett, 52 ECAB 332 (2001).

10

See S.E., Docket No. 08-2214 (issued May 6, 2009); Conard Hightower, 54 ECAB 796 (2003).

5

the employee was asymptomatic before the injury is insufficient, without adequate rationale, to
establish causal relationship.11 While Dr. Hume advised that, the mechanism of injury was
consistent with diagnostic studies, he did not explain the lengthy gap in time between appellant’s
last medical treatment of record on July 30, 2012 and the time he again sought treatment on
November 17, 2014. The Board also notes that Dr. Hume relied upon an inaccurate history of
injury, that of appellant experiencing work injury a year prior to the October 2015 evaluation
instead of in July 2012. Medical opinions based on an incomplete or inaccurate history are of
little probative value.12 Dr. Hume’s also couched his opinion in speculative terms, finding that
the workplace fall could have aggravated a condition, which further diminishes the probative
value.13 For these reasons, his opinion is insufficient to establish a spontaneous recurrence of the
low back contusion.
On appeal appellant contends that his physicians found that his condition resulted from
his work injury and that OWCP was trying to disprove his claim. As discussed, however, he
failed to submit a medical report from a physician who, on the basis of a complete and accurate
factual and medical history, concluded that he required additional medical treatment due to the
accepted work injury.14
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that he sustained a recurrence of a
medical condition on October 19, 2014 causally related to his July 29, 2012 employment injury.

11

Supra note 8; see also T.M., Docket No. 08-0975 (issued February 6, 2009); Michael S. Mina, 57 ECAB
379 (2006).
12

See Douglas M. McQuaid, 52 ECAB 382 (2001).

13

See L.R., (E.R.), 58 ECAB 369 (2007); Kathy A. Kelley, 55 ECAB 206 (2004).

14

See supra note 5.

6

ORDER
IT IS HEREBY ORDERED THAT the June 17, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 25, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

7

